Essentially, Rasheed is asking this court to review the Superior Court’s denial of his most recent new trial motion pursuant to Mass. R. Crim. R 30, as appearing in 435 Mass. 1501 (2001). Rasheed attempted to appeal from that denial to the Appeals Court, but his notice of appeal was untimely. Rasheed filed a motion in the Appeals Court, requesting leave to file a late notice of appeal pursuant to Mass. R. A. P. 14 (b), as amended, 378 Mass. 939 (1979). A single justice of the Appeals Court denied the motion. Instead of appealing from that decision to a panel of the Appeals Court, Rasheed ultimately filed his petition in the county court, seeking the same relief on the same grounds as stated in his new trial motion.
“A request for relief under G. L. c. 211, § 3, is properly denied where the petitioning party has or had adequate and effective avenues other than G. L. c. 211, § 3, by which to seek and obtain the requested relief.” Maza v. Commonwealth, 423 Mass. 1006, 1006 (1996). Here, Rasheed could have appealed to a panel of the Appeals Court from the Appeals Court’s single justice’s denial of his motion for leave to file a late notice of appeal. Id., and cases cited (enlargement of time to docket appeal). Cf. Bernard v. United Brands Co., 27 Mass. App. Ct. 415, 417 (1989) (enlargement of time to file notice of appeal). Rasheed failed to do so. Although he has been acting pro se, Rasheed is held to the same standards in this regard as litigants who are represented by counsel. Solimine v. Davidian, 422 Mass. 1002 (1996). Brossard v. West Rox*1028bury Div. of the Dist. Court Dep’t, 417 Mass. 183, 184 (1994), and cases cited.
The case was submitted on briefs.
Rashad Rasheed, pro se.
Joseph M. Ditkoff, Assistant District Attorney, for the Commonwealth.

Judgment affirmed.